Citation Nr: 1440924	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  09-46 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for a depressive disability.

2.  Entitlement to an evaluation in excess of 30 percent for a bowel disability.

3.  Entitlement to an evaluation in excess of 20 percent for resection of the right distal clavicle, postoperative, with right acromioclavicular joint degenerative joint disease.

4.  Entitlement to an initial evaluation in excess of 20 percent for fibromyalgia with headaches.

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Elie Halpern, Attorney at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from December 1990 to June 1991 and active duty for training from November 1987 to April 1988.  See February 2010 response, National Records Personnel Center.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Seattle, Washington Regional Office (RO) of the Department of Veterans Affairs (VA).  By a rating decision prepared in February 2008 and issued in March 2008, the RO assigned a 10 percent evaluation for post-operative resection of right distal clavicle from March 1, 2008, and denied a claim for TDIU.  

In August 2008, the RO increased the evaluation assigned for right distal clavicle disability, postoperative, to a 20 percent rating, and continued to deny TDIU. 

By a rating decision issued in October 2009, a claim for an evaluation in excess of 30 percent for a bowel disability was denied.  A claim for service connection for an acquired psychiatric disorder was denied.  In June 2010, service connection for fibromyalgia was granted, and that disability was evaluated as 20 percent disabling.  By a rating decision issued in December 2013, the RO granted service connection for a depressive disorder, not otherwise specified, and assigned a 50 percent initial evaluation effective November 2008.  

The Veteran requested a Travel Board hearing.  The requested hearing was scheduled to be held in March 2014.  In February 2014, the Veteran, through his representative, requested cancellation of the scheduled Travel Board hearing.  Appellate review may proceed.

The Veteran's physical files and electronic files have been reviewed in preparation for this decision to provide review of all evidence of record.

The claim for an initial evaluation in excess of 20 percent for fibromyalgia with headaches and the claim of entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the appeal period, the Veteran's depressive disorder resulted in moderate social impairment, reduced reliability, and some difficulty in adapting to stressful circumstances, but was not manifested by deficiencies in most areas, suicidal ideation, obsessional rituals, incoherent speech, gross impairment in thought processes, periods of violence, neglect of personal appearance and hygiene, grossly inappropriate behavior, or similar symptoms of severe impairment.  

2.  The Veteran's bowel disability is manifested by subjective complaints of constipation and alternating diarrhea, abdominal bloating, cramping, and abdominal aching, and by occasional fecal leakage, but did not necessitate the wearing of absorbent materials or pad, and the Veteran's weight and nutritional status have remained stable.  

3.  Since June 1, 2008, the Veteran's right shoulder disability has been manifested by forward flexion varying from 130 degrees to 180 degrees and by consistent complaints of pain with overhead movement and reaching, but not by ankylosis, fibrous union, recurrent dislocation, limitation of motion to 45 degrees or less of flexion, or by inability to perform self-care or activities of daily living.  
CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for the service-connected depressive disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9434 (2013).

2.  The criteria for an evaluation in excess of 30 percent for a bowel disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.114, Diagnostic Codes 8873, 7319, 7323, 7346 (2013).

3.  The criteria for an evaluation in excess of 20 percent for resection of the right distal clavicle, postoperative, with right acromioclavicular joint degenerative joint disease, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.71a, Diagnostic Codes 5200-5204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  The Schedule is a guide in the evaluation of disability resulting from all types of diseases and injuries resulting from or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Separate ratings can be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).

1.  Claim for initial evaluation in excess of 50 percent for depressive disability

Historically, the Veteran submitted his claim for service connection for a psychiatric disorder in 2007.  In January 2013, a VA examiner concluded that the Veteran did not meet the criteria for assignment of a diagnosis of PTSD, but did meet the criteria for a diagnosis of a depressive disorder, with a moderate level of chronic, recurrent symptoms.  The examiner assigned a Global Assessment of Functioning (GAF) score of 55.  

In an April 2013 addendum, the VA expert linked the Veteran's grief regarding changes in his physical abilities, and symptoms of near-continuous panic and depression, to the service-connected disabilities.  The examiner opined that it was at least as likely as not that the Veteran's depressive disorder was linked to his service-connected disabilities.  Based on this opinion, service connection for a depressive disorder was granted, and the Veteran seeks a higher initial evaluation following the grant of service connection.

VA outpatient treatment records from 2006 and 2007 reflect that the Veteran received therapy for an acquired psychiatric disorder variously diagnosed as PTSD, or both.  A GAF score of 55 was assigned in March 2007.  In March 2009, the Veteran again sought VA treatment for a psychiatric disorder.  GAF scores of 50 were assigned in June 2009 and November 2009; a GAF score of 55 was assigned in February 2010, July 2011, November 2011, February 2012, and May 2012.  When the Veteran underwent psychiatric examination for SSA purposes in September 2010, a GAF score of 60 was assigned.  The SSA records also reflect that the Veteran attended some college courses and was pursing an associate degree in engineering.  The Veteran's transcript shows semester grades ranging from just above 2.5 to just above 3.0.  

A treating provider who evaluated the Veteran in October 2013 noted that the Veteran had been treated with both medications and therapy, but was not currently interested in mental health therapy of either type.  The Veteran reported that his primary care provider had prescribed Wellbutrin for smoking cessation, and no other need was indicated at this time.  The Veteran also reported that he had never required inpatient psychiatric hospitalization.  He denied a history of suicidal or homicidal ideas or violence towards others.  

A 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The Board does not disagree with the assignment of a 50 percent evaluation during the pendency of this appeal.  In particular, the Board notes that providers described the Veteran's symptoms as moderate and recurrent, a description consistent with a 50 percent evaluation.  A 50 percent evaluation is also consistent with the assigned GAF scores, ranging from 50 to 60 during the pendency of this appeal.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.  

In this case, the examiner who provided an opinion in April 2013 indicated that the Veteran had "near-continuous depression."  However, all providers who evaluated the Veteran during the pendency of this appeal noted that the Veteran denied episodes of violence or suicidal or homicidal ideation.  No provider indicated that the Veteran's grooming or hygiene were deficient.  No provided noted that the Veteran ability to communicate verbally was deficient or abnormal.  The record establishes that the Veteran was able to attend his academic classes independently.  

The college the Veteran attended provided the Veteran with accommodations for his disabilities, including peer assistance with note-taking, extended test-taking time, and the Veteran utilized tutoring services.  See December 2011 letter from Access and Disability Services Manager.  This evidence supports a finding that the Veteran was able to follow instructions, was able to communicate effectively, and could perform work-like tasks independently.  A provider has stated that the Veteran has near-continuous panic and depression, one criterion for a 70 percent evaluation.  However, the fact that the Veteran performed self-care activities unassisted, was able to drive unassisted and attended college courses and completed at least three semesters of community college during the pendency of this appeal, is not consistent with a 70 percent evaluation.  

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  The record does not suggest that the Veteran met any criterion for a total evaluation.  The Veteran himself contends that he is unable to maintain employment, but does not contend that total occupational impairment results from his service-connected acquired psychiatric disorder.  

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned. VAOPGCPREC 10-95. 

After a careful review of the evidence, the Board concludes that the Veteran's acquired psychiatric disorder was manifested by moderate symptomatology which closely corresponds to the 50 percent rating initially assigned.  A preponderance of the evidence is against a finding that the Veteran meets or approximates the criteria for any rating in excess of 50 percent.  The evidence does not warrant a higher evaluation at any time during the pendency of this claim.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (finding that symptoms contained in rating schedule criteria are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.").

In this regard, while the Board has considered the Veteran's statements, it is important for the Veteran to understand that without taking into consideration these statements the current evaluation could not be justified.

The Board has considered whether an extraschedular evaluation is warranted for this disability.  38 C.F.R. § 3.321(b).  Extraschedular consideration is warranted where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, a higher schedular evaluation is available under the applicable Diagnostic Code if the Veteran had symptoms not addressed in the schedular evaluation.  The Board found that the Veteran simply did not meet or approximate the criteria for a higher rating.  The evidence does not disclose symptoms of the depressive disorder that cannot be evaluated under the applicable Diagnostic Code or that have not been considered in this case.  The record clearly reflects that the Veteran has never been hospitalized for his depressive disorder.  In the absence of objective medical evidence that the depressive disorder result in exceptional factors of disability, and in the absence of objective evidence of industrial impairment beyond the facts and symptoms considered above, the Board finds that the criteria for referral for an assignment of an extraschedular rating of the disability are not met.  38 C.F.R. § 3.321(b)(1); see Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

2.  Claim for evaluation in excess of 30 percent for a bowel disability

Historically, service connection for a bowel disorder was granted in a 1996 rating decision, and the symptoms were evaluated as 30 percent disabling, effective in 1994.  In November 2008, the Veteran sought increased rating for this disability.  

VA treatment records do not disclose that the Veteran sought VA treatment of the bowel disability in 2007 or 2008.  Records of VA treatment for other disorders disclose that the Veteran weighed 235 pounds in January 2008.  

The Veteran sought medical evaluation of abdominal complaints in April 2009.  At that time, he reported that he had from 4 to 8 episodes of diarrhea daily.  He reported that he sometimes had up to 15 explosive episodes daily.  He reported seepage of liquid stool onto his underwear.  Colonoscopy conducted in June 2009 disclosed internal hemorrhoids but no abnormality of the tissue of the colon was found on biopsy.  

On VA examination in July 2009, the Veteran reported bloating, abdominal discomfort, nausea, vomiting, diarrhea, constipation, and leakage.  The Veteran weighed 247 pounds.  He stated he had lost 20 pounds over the prior six months.  He reported having to go to the bathroom constantly.  The veteran had slight nonspecific abdominal tenderness without anemia or malnutrition.  The examiner stated that the symptoms of the disability were abdominal pain and frequent use of the restroom and that these symptoms affected his daily activities, to the extent that he should be in an environment where a restroom was available.  The examiner did not indicate any other effect on occupational activities, providing evidence against this claim.

VA treatment records dated in December 2009 reflect that the Veteran was using two medications (loperamide and dicyclomine) to reduce symptoms of GI disability.  

In July 2012, the Veteran again complained of alternating constipation and diarrhea.  He complained of increased abdominal pain.  He reported having bloody stools at times.  In August 2012, medication therapy was reestablished.  Examinations disclosed no specific etiology for increased abdominal pain.

The Veteran again sought VA evaluation for a gastrointestinal (GI) complaint in summer 2013.  He reported pain with eating.  Several alternative treatment methods were initiated.  In October 2013, the Veteran reported he had experienced a "tearing sensation" in the left lower abdomen after a meal in September 2013.  He reported that this pain was so severe that he was in bed for 2 days, and the pain had been unrelenting since that time.  He reported that he sought emergency department evaluation on several occasions, but none of the treatments or recommendations were effective.  Additional diagnostic examinations revealed no abnormality, although gas patterns consistent with diarrhea were noted.  A change in the medication regimen was recommended.  After this medication change, the Veteran reported less frequent episodes of diarrhea and more frequent constipation.  

Lengthy SSA records disclose treatment and symptoms consistent with that outlined in the VA records.  

SSA concluded that the Veteran's attendance of community college courses was inconsistent with the Veteran's description of the number and types of reported lower GI symptoms.  Such facts provide evidence against this claim.

The Veteran's bowel disability is currently evaluated as 30 percent disabling evaluation under 38 C.F.R. § 4.114, Diagnostic Codes 8873 and 7319.  Diagnostic Code (DC) 8873 is used for tracking purposes when rating an undiagnosed illness for a Persian Gulf War Veteran by analogy to one of the gastrointestinal diseases found in VA's Rating Schedule.  DC 7319 provides criteria for evaluating irritable colon syndrome (spastic colitis, mucous colitis, etc.).  Bowel disability that is severe, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, warrants a 30 percent rating.  38 C.F.R. § 4.114, DC 7319.  This is the highest schedular rating available under DC 7319.  Therefore, the Board has considered whether criteria other than DC 7319 are applicable to warrant a higher rating.  

Ulcerative colitis that is moderately severe with frequent exacerbations warrants a 30 percent rating.  38 C.F.R. § 4.114, DC 7323.  Severe ulcerative colitis with numerous attacks a year and malnutrition and health that was only fair during remissions warrants a 60 percent rating.  Id.  Pronounced ulcerative colitis that resulted in marked malnutrition, anemia and general debility or with serious complications such as a liver abscess warrants a 100 percent rating.  Id.  In this case, biopsy of the GI tract disclosed no finding of ulcerative colitis.  The providers have stated that malnutrition and anemia are not present.  DC 7323 is not applicable to warrant a rating in excess of 30 percent for bowel disability.

Under DC 7307, a 30 percent disability rating is warranted for chronic gastritis with multiple small eroded or ulcerated areas and symptoms.  A 60 percent disability rating contemplates chronic gastritis identified by gastroscopy with severe hemorrhages or large ulcerated or eroded areas.  In this case, no diagnostic examination, including esophagogastroduodenoscopy (EGD) in 2009 have not revealed gastric erosion or ulcerated areas.  

DC 7346, which provides criteria for evaluating hiatal hernia, authorizes a 60 percent rating for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  DC 7346.  However, the Veteran has not reported hematemesis or melena.  Providers have specifically opined that the Veteran does not manifest anemia, and no other GI symptom productive of severe impairment of health been objectively observed.   

The Board notes that the Veteran has several service-connected disabilities.  Consideration of symptoms attributed to and rated under Diagnostic Codes other than DC 7319 cannot serve as a factual basis to increase the rating under DC 7319.  38 C.F.R. § 3.14.  With consideration of all GI symptoms ratable under DCs 8873 and 7319, the preponderance of the evidence is against an evaluation in excess of 30 percent for the Veteran's bowel disability.  

In this case, a higher schedular evaluation is available under applicable Diagnostic Codes if the Veteran had symptoms not addressed in the schedular evaluation.  The Board found that the Veteran simply did not meet or approximate the criteria for a higher rating.  The evidence does not disclose symptoms of the depressive disorder that cannot be evaluated under the applicable Diagnostic Code or that have not been considered in this case.  The record clearly reflects that the Veteran has never been hospitalized for his depressive disorder.  In the absence of objective medical evidence that the depressive disorder result in exceptional factors of disability, and in the absence of objective evidence of industrial impairment beyond the facts and symptoms considered above, the Board finds that the criteria for referral for an assignment of an extraschedular rating of the disability are not met.  38 C.F.R. § 3.321(b)(1); see Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, a higher schedular evaluation would be available under the applicable Diagnostic Codes if the Veteran had symptoms not addressed in the schedular evaluation.  The evidence does not disclose symptoms of the bowel disability not addressed in the schedular evaluation.  The Board found that the Veteran simply did not meet or approximate the criteria for a higher rating.  The evidence does not disclose symptoms of the bowel disability that cannot be evaluated under the applicable Diagnostic Code or that have not been considered in this case.  The record clearly reflects that the Veteran has never been hospitalized for his bowel disability.  The Veteran and his representative contend, in essence, that the frequent nature of the bowel disability episodes results in greater impairment that is reflected in the schedular evaluation, and does present "marked" interference with employment.  The Board finds that the Veteran's own statements that he is able to drive, pursue a degree, and take care of himself inconsistent with this contention, and finds that the frequency of episodes of bowel impairment is not beyond what may be evaluated under the schedular criteria.  The Board finds that the criteria for referral for an assignment of an extraschedular rating of the disability are not met.  38 C.F.R. § 3.321(b)(1); see Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

3.  Claim for rating in excess of 20 percent for right clavicle and shoulder disability

Historically, the Veteran was granted service connection for residuals of a right clavicle injury with resection of the right clavicle in 1992.  In November 2007, the Veteran sought a temporary total rating for the right clavicle disability, and the residuals of that disability required a right shoulder surgery, for right rotator cuff tear, in November 2007.  In February 2008, a temporary total evaluation for right shoulder disability was assigned from November 21, 2007 through February 2008, with assignment of a 10 percent evaluation from March 1, 2008, when the temporary total rating expired.  The veteran disagreed with assignment of a 10 percent evaluation assigned for service-connected resection of the right distal clavicle, postoperative, with acromioclavicular (AC) joint degenerative joint disease (DJD) from March 1, 2008. 

Additional evidence was received, including physician notes indicating that the Veteran's right shoulder recovery was slow, and that he might not be able to return to his former occupation.  The temporary total evaluation was extended through May 31, 2008, and a 20 percent evaluation was assigned from June 1, 2008 following the expiration of the total rating.  

VA examination conducted in July 2008 disclosed tenderness and guarding of the right shoulder but no edema, heat, weakness, or other objective finding.  Flexion was to 130 degrees, abduction to 90 degrees, external rotation to 45 degrees, and internal rotation to 90 degrees, with pain occurring at the end of the range of motion.  The examiner stated there was no fatigue, weakness, lack of endurance, or incoordination after repetitive use, but did not comment on the veteran's statement that he was able to lift no more than 30 pounds.  Radiologic examination confirmed minor right AC joint DJD.  

In November 2008, the treating VA provider opined that the Veteran might not be able to lift enough weight with the right shoulder to return to his previous type of employment.  The record reflects that the Veteran's right shoulder movement remained painful, although flexion advanced to 140 degrees in November 2008 and to 170 degrees in November 2008.  He was advised to undergo another surgery.  

In December 2009, the veteran underwent a right shoulder subacromial debridement, in an attempt to alleviate continuing right shoulder pain associated with popping, snapping, and catching.  Postoperatively, a diagnosis of right shoulder subacromial bursitis was assigned.  Evaluation in early January 2010, less than three weeks later, disclosed that the Veteran was doing physical therapy and reported that he was making progress.  Other January 2010 notations reflect that the Veteran's concerns were focused on his financial circumstances, as he had no money was staying with friends and family members.

June 2010 VA physical therapy records reflect that the veteran's right shoulder was "weak" but there was no winging of the scapula.  The therapist described the Veteran's right shoulder strength as 4/5 compared to the left.  The Veteran had no difficulty with range of motion of the elbow or wrist.  There was mild atrophy of the posterior right shoulder muscles.  He had flexion to approximately 140 degrees, with pain on movement above 85 degrees, with pain beyond 75 degrees after repetitions of flexion.  The examiner stated that the veteran's range of motion was painful for the entirety of flexion, external rotation, and internal rotation.

At VA examination in January 2013, the Veteran was able to flex the right arm forward to 180 degrees, but there was tenderness on palpation of the joint.  The examiner stated that the primary occupational impact of the right shoulder disability would be with reaching and lifting with the right arm.  

Social Security Administration (SSA) records reflect that the Veteran complained of pain with use of the right shoulder, but was able to perform activities of daily living, was able to cook, drive, perform activities required for academic classes, and perform hygiene activities.  The SSA records are consistent with the VA examination reports.

The Veteran's right clavicle disability is evaluated under DC 5203.  A 20 percent rating is warranted for dislocation of the scapula or nonunion of the joint with loose movement.  38 C.F.R. § 4.71a, DC 5203.  Additionally, DC 5203 allows for clavicle or scapula symptoms to be rated on the basis of impairment of the contiguous joint, which in this case is the right shoulder.  A 30 percent rating is warranted when arm motion is limited to midway between the side and shoulder level, and a 40 percent rating is authorized when arm movement is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment, including weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  See also DC 5010.

The Board must consider whether a rating in excess of 20 percent may be awarded under any other applicable diagnostic code.  As set forth above, a rating in excess of 20 percent is warranted if there is limitation of motion to midway between the side and shoulder level, or ankylosis allowing the Veteran to reach his face and mouth but no higher, or recurrent dislocation, fibrosis, non-union of the joint, or similar disabling effect.  The Veteran had flexion to 130 degrees and abduction to 90 degrees (July 2008), had retained motion to 75 degrees of flexion after repetitive motion (2010), and forward flexion to 180 degrees in 2013.  Thus, the clinical evidence establishes that there was no ankylosis, fibrous union, limitation of motion to midway between the side and shoulder level, or equivalent disability of the right shoulder at any time during the pendency of this appeal, including with consideration of pain.  

In the absence of any finding that meets a criterion for an evaluation greater than 20 percent, including with consideration of arthritis and painful motion, and consideration of Diagnostic Codes applicable to the clavicle or to right shoulder motion, the preponderance of the evidence is against assignment of a rating in excess of 20 percent.  The claim must be denied.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In this case, a higher schedular evaluation is available under the applicable Diagnostic Code if the Veteran has symptoms which are not addressed in the schedular evaluation.  The Board found that the Veteran simply did not meet or approximate the criteria for a higher rating.  The evidence does not disclose that the Veteran has reported symptoms of the shoulder disability which are not addressed in the rating criteria above.  

The Board acknowledges that the Veteran cannot perform his prior types of employment, in part because of this service-connected disability, but the Veteran is nevertheless performing work-type activities in attending a course of academic instruction.  This fact is objective evidence that the right shoulder disability does not result in exceptional factors of disability.  The Board finds that the criteria for referral for an assignment of a compensable, extraschedular rating of the two scars are not met.  38 C.F.R. § 3.321(b)(1); see Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Additional Extraschedular consideration

The Board notes, for reference, that a claim for TDIU is addressed in the Remand below.  Nevertheless, each claim addressed in this decision has been reviewed for extraschedular factors, as "the effect of a service-connected disability appears to be measured differently for purposes of extraschedular consideration under 38 C.F.R. § 3.321(b)(1) . . . and for purposes of a TDIU claim under 38 C.F.R. § 4.16."  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994)(38 C.F.R. § 3.321(b)(1) requires marked interference with employment, whereas 38 C.F.R. § 4.16 requires evidence of unemployability).  See also Thun v. Peake, 22 Vet. App. 111 (2008), ("[E]xtraschedular consideration [under § 3.321] may be warranted for disabilities that present a loss of earning capacity that is less severe than one where the veteran is totally unemployable.")

Even though each disability addressed in this decision has been reviewed under the provisions of 38 C.F.R. § 3.321(b), the Board notes that, under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds that there are no additional symptoms or factors of the service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Duties to assist and notify

Because the current appeal for an increased rating for depressive disorder arises from the Veteran's disagreement with the initial evaluation following the grant of service connection, no additional notice is required. Once service connection is granted, the claim is considered substantiated, as in this case, and additional notice is not required, as any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement). 

The Veteran received all essential notice as to the two other claims addressed in this decision when RO letters dated in July 2008 and June 2009 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  The Veteran has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Additionally, the Veteran is represented by an attorney.  The duty to notify was satisfied.

The Veteran's service treatment records are associated with the claims files.  The Veteran has been afforded VA examinations relevant to the claims on appeal in 2008, 2009, and in 2013.  The Veteran has provided several statements and arguments during the pendency of the appeal.  SSA records have been obtained.  Records of VA Vocational Rehabilitation claims, addressed in the Remand, below, are not relevant to the severity of the disabilities addressed in this decision, even though those records must be obtained before proceeding with appellate review of the TDIU claim.  

The Veteran has not identified any other records not yet identified or obtained that are relevant to the appeals addressed in this decision.  Both duties to the Veteran have been met.  



ORDER

The appeal for an initial evaluation in excess of 50 percent for a depressive disorder is denied.

The appeal for an evaluation in excess of 30 percent for a bowel disability is denied.

The appeal for an evaluation in excess of 20 percent for resection of the right distal clavicle, postoperative, with right acromioclavicular joint degenerative joint disease, is denied.  


REMAND

The Veteran contends that he is entitled to an initial evaluation in excess of 20 percent for fibromyalgia with headaches.  The VA examination of the Veteran's fibromyalgia was conducted in March 2010, now more than four years ago.  The VA treatment records in 2010 reflect that the Veteran's fibromyalgia was "in remission."  More recently, in 2013, the Veteran sought additional evaluation of fibromyalgia, and the outpatient treatment notes reflect that a new medication, pregabalin, was initiated.  The Veteran's April 2011 statements to SSA that he might have to drop his academic course work due to pain, and his statements that he had to go to bed or spend the rest of the day reclining after he returned from classes also suggests a change in the severity of fibromyalgia.  Medication to control headaches has been changed since the March 2010 VA examination.  Further development of the medical evidence is required.  

The veteran's claims file reflects that he discussed seeking vocational rehabilitation benefits based on his military service.  The May 2012 SSA decision states that the Veteran is receiving Vocational Rehabilitation benefits through VA.  The electronic file reflects that the Veteran was asked to repay an overpayment of slightly less than $60 of overpaid education benefits.  No VA Vocational Rehabilitation benefits or education benefits file is associated with the record on appeal.  The Board notes that Vocational Rehabilitation benefits are generally not awarded by VA unless vocational rehabilitation is a feasible goal.  It appears to the Board that a determination on the claim for TDIU benefits, which requires a finding of unemployability, should not be adjudicated without an attempt to obtain the Veteran's VA Vocational Rehabilitation file.  It would be premature for the Board to award TDIU benefits based on unemployability if the Veteran is receiving VA education benefits requiring evidence of employment feasibility.  If a Vocational Rehabilitation file exists, additional development of the medical evidence may be required.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder the Veteran's entire VA Vocational Rehabilitation file.  

If the VA Vocational Rehabilitation folder does not reflect the current status of the Veteran's education attainment, courses completed, or recent attempts to obtain employment, ask the Veteran to provide updated information.

2.  Ask the Veteran whether he has submitted any application for disability since the 2012 denial of SSA benefits.  

If the Veteran is currently employed or has been employed since May 2012, ask the Veteran to identify the employer/s, and obtain relevant records, such as whether the employment is a sheltered workshop, statement/s describing how long the Veteran was or has been employed, why the Veteran is no longer employed, statement/s describing accommodations made for the Veteran, or similar information, with appropriate authorization from the Veteran.

3.  Obtain updated VA clinical records since October 2103, including all records of chiropractic treatment beginning in November 2013.  

If possible, but not required, obtain a complete list of medications dispensed by VA to the Veteran for headaches, including information as to how many doses of Zomig and Imitrex were dispensed to the Veteran during the pendency of this claim (October 2009 to the present) and how many doses of medications to control other fibromyalgia symptoms were dispensed to the Veteran .

4.  Afford the Veteran an opportunity to identify any non-VA pharmacy from which he obtained Zomig, Imitrex, or other medication prescribed for headaches or fibromyalgia.  

5.  Afford the Veteran examination(s) to determine the current symptoms of fibromyalgia, to include assessment of the current severity of musculoskeletal, cognitive, and headache/neurologic symptoms.  

The VA examiner should be provided with a list of the Veteran's service-connected disabilities.  The examiner should identify the symptoms of fibromyalgia at the right shoulder which are separate from the right shoulder disability already rated under DC 5203.  The examiner should identify any GI symptoms of fibromyalgia that are separate from the bowel disability already rated under DC 7319. The VA examiner should identify the objective symptoms of neurologic impairment which are not included in the evaluation for depressive disorder under DC 9434.  

The examiner should describe all present symptoms and manifestations attributable to fibromyalgia, in accordance with the applicable rating criteria found at 38 C.F.R. § 4.71a, Diagnostic Code 5025.  The examiner should address the criteria of DC 8100 in determining the severity of headaches, and explain, based on objective records, how frequently the Veteran has headaches which require prescribed medication. 

In light of the SSA findings above, the examiner should note for the record indications of exaggeration.  

6.  After the VA Vocational Rehabilitation file and any other identified relevant student or employment records has/have been associated with the claims file, determine whether medical opinion is required to readjudicate the Veteran's claim for TDIU.  

If medical opinion as to employability is required, in-person examiantion should be scheduled.  The examiner should be asked to review the VA examination reports, May 2012 SSA determination, and relevant records obtained during the course of this Remand.  The examiner should be provided with a list of the disabilities for which service connection has been granted, and information as to the Veteran's occupational experience and educational attainment should be made available to the examiner.  The examiner should address the following:  

(i).  Describe functional impairments to employment resulting from the Veteran's service-connected disabilities.  The examiner should not describe limitations which are solely attributable to a disorder for which service connection is not in effect.  

(ii).  Describe employment tasks the Veteran retains the ability to perform, with consideration of the Veteran's education and occupational experience.  Provide medical opinion as to the Veteran's functional capacity to perform those tasks, such as medical limitations to the number of daily or weekly hours the Veteran could work.  Describe medically necessary accommodations, if current and complete accommodation information is not shown in the Vocational Rehabilitation file.  

7.  Each claim remaining on appeal should be readjudicated.  If any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


